DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 03/16/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Claim Presentation
It is noted that the claims of 05/01/2020 are not technically compliant with the requirements of 37 CFR 1.121(c)(2), which requires:
The text of any added subject matter must be shown by underlining the added text.

In the instant case the claims of 03/16/2022 provide, in line 9 of claim 115, the phrase “substantially free of R-spondins” as underlined, but this phrase was added in the amendments of 02/11/2021 which were entered with the request for continued examination of 03/03/2021 and examined in the Office Action of 11/16/2021.  In the interests of customer service and compact prosecution an examination of the instant claims is provided in this Office Action.  Applicants should inspect future claims submitted for this application to ensure that they are compliant with the requirements of 37 CFR 1.121.

Election/Restrictions
In the reply filed on 03/23/2020 Applicant’s elected the species that are:
i)  the combination of growth factors that is EGF and Noggin (e.g.:  claim 131); and
ii)  evaluation using a threshold (e.g.:  claim 145);
The election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 146 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 05/11/2020.

New Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 211 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection of newly presented claim 211 under 35 USC 112 for lack of an adequate written description is relevant to the method of the rejected claim which require that a measure of variant allele fraction in a tumor is corrected to account for contamination of the tumor sample with normal cells.  Initially it is noted that the Remarks of 03/16/2022 indicate that basis for this aspect of the method can be found in paragraphs 228 and 332, but those paragraphs do not provide any particular methods for the correction of a measured variant allele fraction.  There is a recitation related to this aspect of the claims in paragraphs 227 and 321, but the disclosure only states that, for example in paragraph 227:
In instances where nucleic acids isolated from a tumor biopsy is used to determine the genomic variant profile of the source tumor, the relative abundance values of somatic variants or transcripts of the tumor may be underestimated, as nucleic acids from normal cells may also be included in the tumor biopsy. In such instances, the relative abundance values can be corrected by various methods, including, but not limited to histological interpretation by a pathologist, AI review, and bioinformatics estimates.

But this teaching of the specification does not provide any manner in which some detected or presumed contamination is particularly use in the “correcting” of a variant allele fraction value.  In the method of the claim it is critical and essential to know how, for example by what amount, any variant allele fraction value should be corrected (i.e.:  modified, adjusted, changed) according to how much, if any, contamination is present.  But the teaching of the disclosure is insufficient in this regard, where for example the claim seem to indicate that an “AI review” can be used to correct the variant allele fraction measurement.  But merely implying that “AI” will correct some value, where there is no particular algorithm of data evaluation process taught or referenced in the specification, is not a disclosure of how any such correction performed.

Withdrawn Claim Rejections - 35 USC § 112 – Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Office Action of 11/16/2021, is withdrawn in light of the amendments to the claim and Applicants’ arguments (p.8-10 of the Remarks of 03/16/2022) and the amendments to the claims (i.e.:  the cancellation of claim 148).  With regard to the rejection as it was applied to the requirement for detecting “at least a 65% concordance between the clonal diversity of the tumor organoid cell line and the tumor sample”, Applicants’ arguments provide that comparisons of clonal diversity between samples (e.g.:  a tumor and an organoid) can be performed with measurement of variant allele fractions (VAF) in each sample using calculations known in the art.  While the particular calculation provided in the Remarks is not required in the claimed methods, Applicant’s arguments establish that a measure of concordance is routine and conventional and would be understood by the person having ordinary skill in the art that was practicing the claimed methods.   

New Claim Rejections - 35 USC § 112 – Indefiniteness
Claims 115, 117-119, 126, 131, 141-145, 147 and 210-211 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 115, 117-119, 126, 131, 141-145, 147 and 210-211 are unclear over recitation of the recitation in step g) of claim 115 of the phrase “by determining that a comparison of each variant allele fraction for each respective somatic variant of the tumor sample to the corresponding variant allele fraction for the corresponding somatic variant of the tumor organoid cell line, across a plurality of somatic variants found in both the reference genomic profile and the first organoid genomic variant profile” with regard to how a 65% concordance in organoid:sample clonal diversity is confirmed.  The phrase is unclear because it appears to be incomplete.  The term “that” (as emphasized above) appears to require some particular result, as in “determining that” some comparison is present.  But the text of step g) only sets forth the compared elements, not any result related to the “determining that” which is recited in the step.
Claim 211 is unclear over recitation of the limitation “correcting … the variant allele fraction … to account for contamination of the tumor sample with normal cells”.  It is unclear if the claim is intended to require that contamination is in fact present and detected and that the correction of variant allele fraction is performed, or if the claim is intended to encompass a methods wherein no contamination is present, and thus a correction is not required.  The claim is unclear in this regard because there is no antecedent basis for “contamination of the tumor sample”, thus it is unclear if this is a required element in the claimed methods, or an element that may be present and if present related to a correction of data.



Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 USC 103, as set forth on pages 6-15 of the Office Action of 11/16/2021, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
Claim(s) 115, 117, 126, 131, 141-143, 145, 147, 210 and 211 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and Kim et al (2019), and further in view of Nam et al (2017) and Fujii et al (2016; cited on the IDS of 03/16/2022).
Relevant to claim 115, the reference teaches (e.g.:  Fig 2, Fig. S1) obtaining a sample from a subject (e.g.:  archival FFPE; tumor biopsy from liver or bowel), relevant to step a) of claim 115.  The reference further teaches isolating nucleic acids from tumor samples, and performing next generation sequencing to detect variant alleles including somatic variants (e.g.:  Supplementary Materials at page 8, Fig 2F; Fig S11), relevant to steps b) and e) of claim 115 and relevant to claim 116 and 117.  The reference further teaches culturing tumor organoids (e.g.:  Supplementary Materials p. 4 - Establishment and culture of PDOs from GI cancers), relevant to step c) of claim 115; and teaches using next generation sequencing determining genetic profile from organoids comprising relative variant allele frequency (e.g.:  Supplementary Materials at page 8, Fig 2F; Fig S11; Fig S3; Supplementary), relevant to steps d) and f) of claim 115.  Relevant to the limitations of the claims (e.g.:  step g) of claim 115), the reference teaches that genotypic profiling of patient-derived organoids showed a high degree of similarity to the original patient tumors (e.g.:  p.1 – Abstract; Fig. S3, Fig. 2F).
Relevant to claim 126, the reference teaches analyzing gene expression, which is a property, of a tumor organoid cell line (e.g.:  Supplementary material p.27).
Relevant to claim 131, the reference teaches a PDO culture media that includes the required components (e.g.:  Supplementary material p.5).
Relevant to claim 211, Vlachogiannis et al teaches obtaining nucleic acids from PDOs that were harvested according to a passaging procedure that would provide for cells in a log phase of growth (e.g.:  Supplement at page 7 - DNA and RNA extractions).
Vlachogiannis et al does not provide a particular quantification of the high degree of similarity between the genotypic profiles of organoids an the original patient tumors.  However, where the claims require that “there is at least a 65% concordance between the clonal diversity of the tumor organoid cell lie and the clonal diversity of the tumor sample”.  However, the prior art of Li et al provides a basis for establishing a high level of concordance of driver somatic events (e.g.:  SNV/InDels) between tumors and matched organoid cultures (e.g.:  Fig. 2), and Kim et al further provides a measure of organoid:tumor concordance based on variant allele fraction distribution in orgnaoids and source tumors.
Lie et al teaches obtaining tumor samples, creating organoid cultures from the tumor, and performing next generation sequencing on nucleic acids from the tumor and the organoid culture to identify mutagenic signatures in the nucleic acids and comparing the mutations in tumor and organoids (e.g.:  p.10 – Methods).  Relevant to the claimed methods, Li et al teaches that intra-tumor genetic heterogeneity is retained in organoids where for example (e.g.:  Supplementary Figure 2) in some cases (e.g.:  CAM277) when 101 genes were sequenced, the genomic landscape of 100 of the genes was the same in the tumor tissue as in the organoid cell line.  Li et al also uses mutation analysis to provide insight into the clonality of organoid cultures as compared to source tumor tissue samples (e.g.:  p.2, right col.; p.9, left col.; p.11 – Clonality analysis) .
Similar to the teachings of Li et al, Kim et al provides obtaining tumor samples, creating organoids, and performing next generation sequencing on paired tumour tissues and organoid cell lines (e.g.:  p.12 – Methods).  Particularly relevant to the instantly rejected claims, Kim et al teaches a comparison of variant allele fractions (VAF) at multiple somatic mutation positions in lung cancer tissue as plotted against lung cancer organoid VAF.  Further relevant to the claims, Kim et al teaches that the variant allele fraction (VAF) distribution in organoids generally maintained the VAF distribution in original cancer tissues (e.g.:  Figure 3; p.5).  Relevant to the rejection of claim 211, Kim et al teaches that VAF values of somatic mutations in organoids LCOs correlated with VAF values in the original tissues, but were higher, and that the different is due to the non-tumour stroma and immune infiltrates (i.e.:  non-tumor contaminants) contained in lung cancer specimens (e.g.:  p.5- 6). 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the methods of Li et al and Kim et al (i.e.:  comparison of VAF in an organoid sample to VAF in the source tumor sample) to establish that an organoid cell line derived from a patients tumor, as taught by each of Kim et al,  Li et al and Vlachogiannis et al, has a 65% concordance in clonal diversity.  The skilled artisan would recognize that high levels of concordance of clonal diversity exist between an organoid cell line and the tumor from which the cell line is derived based on the teachings of Kim et al (e.g.:  that organoids matain tumorgeneic characteristics), Li et al (e.g.:  that organoid cultures recapitulate the morphology, genomic, and transcriptomic landscape of the primary tumor including point mutations, copy number alterations, polyclonality, and mutational signatures) and Vlachogiannis et al (e.g.:  that phenotypic and genotypic profiling of PDOs showed a high degree of similarity to the original patient tumors).  Furthermore, where the references teach that it is a goal to have an organoid system that recapitulates the characteristic of the source tumor, the skilled artisan would be motivated to create and select those organoids with the most characteristics (e.g.:  highest concordant VAF) that can be obtained.
With regard to claim 211, it is noted that the limitations of the claim have been rejected previously in this Office Action under 35 USC 112 as indefinite.  The teachings of Kim et al al, which recognize that non-tumour stroma and immune infiltrates (i.e.:  non-tumor contaminants) may be contained in lung cancer specimens are noted.  With regard to the instant rejection of claims where the cited prior art is directed to the analysis of tumor tissue for comparison to organoid cells, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have obtained a pure (non-contaminated) sample, thus recognizing no need for a correction of any determined VAF in the tumor sample.  The skilled artisan would have been motivated to obtain a pure sample of tumor tissue based on the teachings of each of the cited prior art that comparing a tumor organoid to a tumor tissue allows for the detection of an organoid cell line that faithfully reproduces the characteristics of the source tumor.

Relevant to the rejection of claims 141-143, 145 and 147, Vlachogiannis et al does not exemplify a method wherein the organoid cell line is exposed to a therapeutic agent and a second genomic variant profile is then determined and compared to the first organoid profile (relevant to claims 141 and 142).  However, the reference does teach analysis of genomic variant profiles, and comparisons of the profiles, in organoids after exposure to a therapeutic agent.  
Vlachogiannis et al teaches (e.g.:  p.39-40 of the Supplemental material) performing ex-vivo clinical trials where a culture of patient-derived organoids are exposed to cetuximab and the variant allele frequency (VAF) is measured in the organoids.   
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have combined the teachings of Vlachogiannis et al to have performed the post-treatment genomic variant profile analysis of a PDO sample with the genomic variant profile analysis of parental tumor biopsy tissue and PDO established from the tumor.  The skilled artisan would be motivated to perform pre- and post-treatment genomic variant profile analysis of PDOs based on the expressed teachings of Vlachogiannis et al that PDOs can be used as drug screening tools to match responses to clinical treatment, and that particular genomic variants may be associated with response or resistance to particular treatments (e.g.:  p.6, left col.;  Fig. S1).  The skilled artisan would thus understand that comparing genomic variant profiles among tumors, pre-treated and post-treated PDOs could provide for the determination of a treatment course suitable for effective treatment of the primary tumor in the patient (e.g.:  Figs S9 and S10).  Relevant to the limitations of claim 147, where Vlachogiannis et al teaches that PDOs mimic the in vivo reposne to treatment of a tumor in a patient, the skilled artisan would recognize that determining a change in a genomic variant profile in a treated PDO that is indicative of a beneficial response to a treatment would indicate that the tumor may be responsive to the same treatment, and thus assigning that treatment modality to the subject may alleviate the pathological effects of the tumor in the subject.  
Relevant to the rejection of claim 145, the prior art teaches providing a relative measure of variant allele frequencies in samples from tumor tissues, PDOs established from the tumors, and PDOs treated with therapeutic agents, and the reference teaches that various particular mutations are associated with the tumor phenotype, and with response to or resistance to treatment with various therapeutic agents.  Where the claims require analysis of a threshold (e.g.:  a change between pre-treatment and post-treatment (claim 145)), the comparing of VAFs in genomic profiles from the different samples, and the use of any of the particular VAFs as a threshold, would be recognized by the skilled artisan as a result-effective variable where different thresholds may increase the sensitivity or specificity of cancer detection in different types of cancerous tissues.  Thus in regard to the limitations of the claims, where the comparing of VAFs is provided in the cited prior art, and the VAFs are recognized as a results-effective variable, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of the method. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have compared the VAFs identified in the samples of the methods rendered obvious by Vlachogiannis et al to thresholds levels in order to achieve a desired level of sensitivity or specificity in determining, for example, response to treatment, or likelihood of response to treatment.

Vlachogiannis et al in view of Li et al and Kim et al does not specifically provide for “an organoid culture medium substantially free of R-spondins” as recited in step c of claim 115.  However, Kim et al does exemplify the use of minimum basal medium (MBM), which is a suboptimal media inhibiting growth of normal cell due to depletion of several growth factors (i.e.:  Wnt3a and Noggin) (e.g.:  p.2 – results).  Additionally the use of organoid culture medium that is free of R-spondins was known in the prior art and it taught by Nam et al and Fujii et al.
Nam et al teaches that the addition of R-spondin-1 increases the cost of generating organoids, and that a substitute of R-spondin-1 can be used to replace R-spondin-1 in a medium that lacks R-spondin-1 and still supports organoid growth (e.g.:  Figure 1).
Fujii et al teaches that cells from different particular tumors can produce organoids under different culture media conditions including with or without:  niche factor combination of EGF, Noggin, A83-01, and SB202190 (ENAS); Wnt activators (Wnt3A/R-spondin1) (WR); normal oxygen concentration (normoxia, or 1% O2 hypoxia).  Relevant to the instant claims, Fujii et al teaches that R-spondin was dispensable (i.e.:  not required) for formation of organoids form some adenoma.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to used the medium of Nam et al (i.e.:  a medium lacking R-spondn-1) in the methods rendered obvious by Vlachogiannis et al in view of Li et al and Kim et al.  The skilled artisan would have been motivated to use a medium lacking R-spondin based on the expressed teachings of Nam et al that substituting RS-246204 in place of R-spondin-1 can be a part of a cost-efficient culturing method of organoids, and further in view ot the teachings of Fujii et al which teaches that the effect of additive factors such as R-spondins can be unpredictable until the establishment of the organoids, and the use of different culture conditions (including conditions lacking R-spondins) at culture initiation can optimize the success in propagating organoids from tumor tissues.

Response to Remarks
Applicants have traversed the rejection of claims in view of the prior art that is set forth in the previous Office Action.  Applicants’ arguments (p.10-11 of the Remarks of 03/16/2022) have been fully considered but are not found to be persuasive to withdraw the rejection.  Applicants have argued, with regard to the requirement for culturing organoid cell lines in a medium that is substantially free of R-spondins, that the cited reference of Nam et al does not teach the culturing of tumor organoid cells but instead teaches the culturing of enteroids.  The argument is not persuasive because the skilled artisan would recognize the similarities in the development of eteroids as taught in the prior art, and organoids, as recited in the instant claims, and furthermore the teachings of Nam et al (that using a medium that substitutes RS-246204 in place of R-spondin-1 can be a part of a cost-efficient cell culturing method) would be just as applicable to the development of organoids (as claimed) as to the development of enteroids (as taught by Nam et al).  There is nothing in the prior art to teach the skilled artisan away from using the enteroid methods of Nam et al in the Organoid culture methods of the other cited prior art because Nam et al teaches the equivalent functionality of RS-246204 in place of R-spondin-1.  Nonetheless, the rejection above includes the teachings of Fujii et al, which provides both a teaching of organoid culture in medium that is substantially free of R-spondins, as well as a motivation to use a medium that is that is substantially free of R-spondins (as detailed in the rejection).

Claims 118 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and Kim et al (2019), and further in view of Nam et al (2017) and Fujii et al (2016; cited on the IDS of 03/16/2022), as applied to claims 115, 117, 126, 131, 141-143, 145, 147, 210 and 211 above, and further in view of Yancovitz et al (2012).
Vlachogiannis et al in view of Li et al including the Supplementary Materials and Kim et al, and further in view of Nam et al and Fujii et al renders obvious the methods of claims 115 from which the instantly claims depend.  Further relevant to the instantly rejected claims, Vlachogiannis et al teaches that PDOs are relevant to the analysis of intratumor heterogeneity when established from multiple biopsies (e.g.:  p.1), and are relevant to the analysis of inter-tumor heterogeneity (e.g.:  Fig. 4).  
Relevant to the instantly rejected claims, Yancovitz et al teaches that different portions of the sample tumor may have distinct genotypes (i.e.: intratumor heterogeneity, relevant to claim 118), and that different tumors in the same patient may also have distinct genotypes (i.e.: inter-tumor heterogeneity, relevant to claim 119).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have performed the methods rendered obvious by Vlachogiannis et al in view of Li et al including the Supplementary Materials and Kim et al, and further in view of Nam et al and Fujii et al using a tumor sample comprised of biopsied material from a plurality of regions of a tumor (claim 118) or biopsied material from multiple tumors of a patient (claim 119) based on the expressed teachings of Vlachogiannis et al and Yancovitz et al that intra- and inter-tumor genetic heterogeneity is potentially important, as it has been shown to affect responses to molecularly targeted treatments in cancers.  The skilled artisan would recognize that have an organoid culture derived form a plurality of biopsy tissues would thus give a more complete analysis of the genomic variant profile of the totality of cancer in the patient and thus provide a more accurate toll for the analysis of potential cancer treatment in the subject.

Claim 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and Kim et al (2019), and further in view of Nam et al (2017) and Fujii et al (2016; cited on the IDS of 03/16/2022), as applied to claims 115, 117, 126, 131, 141-143, 145, 147, 210 and 211 above, and further in view of Bronkhorst et al (2016).
Vlachogiannis et al including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and Kim et al, and further in view of Nam et al and Fujii et al renders obvious the methods of claims 115, 141 and 142 (from which instantly rejected claim 144 depends).
Vlachogiannis et al in view of Li et al including the Supplementary Materials and Kim et al, and further in view of Nam et al and Fujii et al does not provide for the analysis of organoid nucleic acids isolated from a culture medium (as required by the instantly rejected claims), but such methods were known in the art and are taught by Bronkhorst et al (e.g.:  p.158 - Extraction of cell-free DNA).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have performed the methods of Vlachogiannis et al in view of Li et al including the Supplementary Materials and Kim et al, and further in view of Nam et al and Fujii et al using cell-free DNA obtained from a culture medium as taught by Bronkhorst et al.  The skilled artisan would have been motivated to use cell-free DNA obtained from a culture medium based on the expressed teachings of Bronkhorst et al that such DNA may be suitable for analysis by amplification- and sequence-based methods (e.g.:  p.158 - Quantification of cell-free DNA; p.164), and the skilled artisan would recognize that using DNA from a culture medium may be more efficient as it would not require additional steps related to isolating the DNA from cells.

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634